             Case 1:18-cv-02395-JEB Document 11 Filed 10/07/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNIÓN FENOSA GAS, S.A.

                               Plaintiff,

                v.                                  Civil Action No. 1:18-cv-02395-JEB

ARAB REPUBLIC OF EGYPT

                               Defendant.

                           STATUS REPORT OF OCTOBER 7, 2019

        Plaintiff Unión Fenosa Gas, S.A. (“UFG”) makes this submission pursuant to the Court’s

Order of October 3, 2019, instructing UFG to file a status report by October 7, 2019.

   I.         Background

        1.       On October 17, 2018, UFG filed a complaint against Egypt seeking the

recognition and enforcement of an arbitral award (the “ICSID Award”) issued on August 31,

2018 in ICSID Case No. ARB/14/4 in favor of UFG and against Egypt.

        2.       In October 2018, and in accordance with Section 1608(a)(2) of the Foreign

Sovereign Immunities Act (“FSIA”), UFG initiated service of the summons and complaint upon

Egypt in accordance with the Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters (the “Hague Service Convention”). 20 U.S.T. 361.

        3.       On January 22, 2019, the Court issued a minute order requiring UFG to “file

proof of service, detail efforts made to effect service, or otherwise show cause why the case

should not be dismissed for want of prosecution.”

        4.       On January 28, 2019, UFG filed a response to the Court’s January 22, 2019

minute order, explaining that UFG was in the process of effectuating service of process in
            Case 1:18-cv-02395-JEB Document 11 Filed 10/07/19 Page 2 of 3



accordance with the Hague Service Convention and that it expected service to be accomplished

“before mid-2019.” Dkt. No. 6.

       5.       On January 29, 2019, the Court issued a minute order instructing UFG to “file a

further status report by March 15, 2019, and every 60 days thereafter until service is

accomplished.” Thereafter, UFG filed a status report on March 15, 2019, noting that service had

not yet been accomplished. Dkt. No. 7.

       6.       On May 14, 2019, UFG filed a status report noting that Egypt had been

successfully served with process under the Hague Service Convention. Dkt. No. 8.

       7.       As noted in UFG’s January 28, 2019 status report, Egypt is seeking annulment of

the ICSID Award before an ad hoc ICSID Annulment Committee (“Annulment Committee”).

Shortly after Egypt’s annulment application was filed, the ICSID Secretariat granted a

provisional stay of enforcement of the ICSID Award on January 8, 2019.

       8.       On July 15, 2019, UFG filed another status report, reiterating that service had

been accomplished and noting that the Annulment Committee had yet to decide whether or not to

extend the provisional stay of enforcement of the ICSID Award through the duration of the

annulment proceeding. Dkt. No. 9.

       9.       UFG inadvertently did not file a further status report 60 days after its July 15,

2019 report. UFG regrets that omission. The Court’s January 29, 2019 order directed UFG to

file periodic status reports “until service is accomplished.” As noted above, service has been

accomplished.     Nonetheless, because of the provisional stay granted by the Annulment

Committee, Egypt still has not appeared in this action.

       10.      Since UFG’s July 15, 2019 status report, the Annulment Committee has heard

argument at a hearing concerning whether to extend the provisional stay of enforcement of the




                                                2
         Case 1:18-cv-02395-JEB Document 11 Filed 10/07/19 Page 3 of 3



ICSID Award through the duration of the annulment proceeding, but the Annulment Committee

has not issued a decision on that matter or provided a date when it expects to issue such a

decision. A procedural calendar for the annulment proceeding has been issued, culminating in a

hearing on Egypt’s annulment application in July 2020.

       11.    Absent contrary instruction from the Court, UFG will file another status report 60

days after the present report, and further status reports every 60 days thereafter, to update the

Court on the status of the annulment proceeding.


Dated: Washington, D.C.
       October 7, 2019

                                            Respectfully submitted,

                                            /s/ Jeffrey S. Bucholtz
                                            Jeffrey S. Bucholtz (D.C. Bar 452385)
                                            KING & SPALDING LLP
                                            1700 Pennsylvania Avenue NW
                                            Suite 200
                                            Washington, D.C. 20006
                                            Tel: (202) 626-2907
                                            Fax: (202) 626-3737
                                            jbucholtz@kslaw.com

                                            Edward G. Kehoe (pro hac vice forthcoming)
                                            Charlene C. Sun (D.C. Bar 1027854)
                                            Enrique J. Molina (pro hac vice forthcoming)
                                            KING & SPALDING LLP
                                            1185 Avenue of the Americas
                                            New York, NY 10036-4003
                                            Tel: (212) 556-2200
                                            Fax: (212) 556 -2222
                                            ekehoe@kslaw.com
                                            csun@kslaw.com
                                            emolina@kslaw.com

                                            Attorneys for Plaintiff Unión Fenosa Gas, S.A.




                                               3
